On May 14,1990, the Report of the Disciplinary Board and Findings and Recommendations of the Hearing Panel recommending that Robert W. Palda, an attorney duly admitted to practice law in the state of North Dakota, be publicly reprimanded were filed with this Court. Subsequently, on June 21, 1990, a Stipulation of discipline signed by Disciplinary Counsel and the Respondent was filed with a Petition requesting the Court to enter an order publicly reprimanding Robert W. Palda.
After consideration, the Supreme Court approved the Stipulation, and
ORDERED, that Robert W. Palda be publicly reprimanded.
RALPH J. ERICKSTAD, Chief Justice
GERALD W. VANDE WALLE, Justice
H.F. GIERKE III, Justice
HERBERT L. MESCHKE, Justice
BERYL J. LEVINE, Justice